DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

Applicant's amendments and accompanying remarks filed on December 21, 2020 have been entered and considered. Claims 6 and 19 have been canceled. Claims 1, 4 - 5, 7 – 13, 18 and 20 - 22 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Chaudron in view of Siba as detailed in Office action October 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4 – 5, 7 – 13, 18 and 20 – 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudron et al. WO 2006051384 A1 (Chaudron) in view of .    

Considering claims 1, 4 – 5, 7 – 13, 18 and 20 – 22, Chaudron teaches an elastic composite yarn comprising: (a) an elastic core member (or "elastic core"); and (b) an inelastic functional core member wherein the composite core is surrounded by at least one composite covering or sheath [00042]. The elastic core member has a predetermined relaxed unit length(L) and a predetermined drafted length of (N x L), where N is a number, preferably in the range from about 1.0 to about 8.0, representing the draft applied to the elastic member. The inelastic functional core member has a fixed length of (N x L) [00046]. Chaudron’s elastic yarn further comprises at least one composite covering or sheath. The composite covering includes: (i) at least one elastic covering member; and (ii) at least one inelastic covering member surrounding the elastic covering member. The composite covering has a relaxed length that is equal to or greater than the drafted length of the elastic core member, such that substantially all of an elongating stress imposed on the composite yarn is carried by the elastic core member and the elastic covering member [00044]. The elastic core member may be implemented using one or a plurality (i.e., two or more) of filaments of an elastic yarn, such as INVISTA’s spandex material sold under the trade name LYCRA @ [00045]. Further, Chaudron teaches at [0047] that synthetic bicomponent multifilament textile yarns such as polyester yarns may also be used to form the elastic core member, and at [0050] that typically, the draft for said polyester bicomponent multifilament textile yarns is between about 1.0 and about 5.0.

Moreover, the elastic component used in Chaudron’s examples 1 and 2 was a Lycra@ yarn of about 140 denier. In addition, Chaudron teaches in Example 3 a woven fabric comprising one elastic composite yarn wherein the construction made was satin weave pattern. Chaudron teaches that relative amounts of the functional core member and the composite covering are selected according to ability of the elastic core
member to extend and return substantially to its unstretched length (that is,
undeformed by the extension) and according to the functional properties of the functional core member. Chaudron specifically recognizes that the elastic core member returns to within about +/- five per cent (5%) of its relaxed (stress free) unit length L [00063]. Thus, it is expected that woven fabrics comprising yarns having such characteristic will have a percent elastic recovery of at least 95 %.     
Moreover, Chaudron teaches that knit, woven or nonwoven fabrics can be constructed from said functional elastic composite yarns; and that such fabrics may be used to form a wearable garment or other fabric articles. 
Furthermore, although Chaudron teaches that any of the traditional textile process for single covering, double covering, air jet covering, entangling, twisting or wrapping of elastic filaments and materials useful as functional filaments with materials useful in the composite covering is suitable for making the elastic composite yarn according to their invention [00064]; Chaudron does not specifically recite the use of ring spinning method for the sheath covering of the core filaments; nor does it specifically recognize that the core filaments have a denier of about 70. However, Newton et al. discloses that for many different purposes it is desirable to have a ring  There have been many proposals for procedures in order to accomplish these results, which have met with varying degrees of success, but still there are few commercially acceptable ring spun sheath / core yarn.  
Moreover, the ring spun yarn produced according to Newton et al.’s disclosure has the core completely covered by the sheath fibers, and by varying the percentages of sheath/core fibers one can achieve different tactile and functional properties. Further, by practicing Newton et al.’s invention it is possible to optimize the fabric properties according to end use requirements.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular denier for the elastic performance filament and the inelastic control filament in Chaudron’s elastic composite yarn. The selected denier would be a result effective variable related to the final application of the elastic composite yarn. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select ring spinning as the process for covering the core components in Chaudron’s elastic yarn, when it is desired to produce denim, and other heavyweight fabrics for pants and uniforms; and when it is desirable to 
It would have also been obvious to one having ordinary skill in the art at the time the invention was made to select any particular type of woven garment fabric, including twill weave denim, using Chaudron’s elastic composite yarn motivated by the desire to make a garment using conventional fabrics. It should be noted that Applicant has not defined “denim” in their Specification and absent a clear definition; the term “denim” may be given its broadest reasonable interpretation. The Examiner highly recommends further limiting the claim to include structural characteristics to help further define Applicant's "denim". 
Chaudron in view of Newton does not recognize that in the core, the control continuous filament is twisted with the elastic performance filament. However, Mainz teaches elastic textiles, which are produced by using in at least one direction a core spun spandex/wool yarn, made from a spun spandex thread, and a spun yarn of dyed wool fibers. The core yarn has a twist factor or at least 3, and contains at most 20% wt. spandex; thus, suggesting that the spandex yarn is twisted with a yarn or filament of different material. The core spun yarn is formed to a textile which can be stretched in at least one direction to 10-50%, after which in optional sequence the textile is (a) finished in a stretched condition at a temp. not above 71 deg. C, and a pH of 1-8; and (b) the textile is stretched and heat fixed at a temp. of at least 100 deg. C. Therefore, it would have been obvious to one of skill in the art at the time of the invention to select a twist configuration for the core filaments in Chaudron as taught by Mainz with reasonable 
As to the new limitation in claim 1, requiring that the fibrous sheath forms an incoherent mass of entangled spun staple fibers as a sheath surrounding the elastic performance continuous filament and control continuous filament, this is considered to inherently be present in the yarn suggested by the prior art, because the sheath is ring spun, using cotton staple fibers, which is the same process and material used by Applicant.    
As to claim 18, the limitation requiring that elastic and control forming the core are removed from a creel-mounted supply package and brought together at a merger ring prior to being fed to the ring spinning section; this is a process limitation in a product claim; and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 
As to claim 20, Chaudron teaches that the core comprises (a) an elastic core member (or "elastic core") and (b) an inelastic functional core member. Thus, teaches more than one core component.     
 
Response to Arguments

Applicant's amendments and accompanying remarks filed on December 21, 2020 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Chaudron in view of Siba as detailed in Office action October 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on December 21, 2020 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786